                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              CASE NO. 3:19-CV-669-DCK

 LABRANNON NIX, individually and on                    )
 behalf of all others similarly situated,              )
                                                       )
                  Plaintiffs,                          )
                                                       )
     v.                                                )      ORDER
                                                       )
 ADAMS BEVERAGES OF NORTH                              )
 CAROLINA, LLC,                                        )
                                                       )
                  Defendant.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the “Unopposed Motion For Approval

Of Settlement Of FLSA Collective Action” (Document No. 24) filed April 12, 2021. The parties

have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate

review is appropriate.      Having carefully considered the Motion, the Proposed Settlement

Agreement and Release (Document No. 25-1), and accompanying documents, the Court finds that

the settlement reached in this matter is a fair and reasonable resolution to a bona fide dispute and

provides an adequate basis for Plaintiffs to waive their substantive and prescriptive rights under

applicable law. Accordingly, the Court enters the following Order.

          IT IS, THEREFORE, ORDERED as follows:

          1. Plaintiff’s Unopposed Motion For Approval Of Settlement Of FLSA Collective Action

             Certifying a FLSA Collective Action (Document No. 24) is APPROVED, including

             the payments to Settlement Collective Members, the releases of claims, the service

             payment to Named Plaintiff, the designation of the Settlement Administrator and

             Settlement Administrator fees, and payment of attorneys’ fees and costs therein.




           Case 3:19-cv-00669-DCK Document 27 Filed 04/16/21 Page 1 of 2
2. The Settlement Collective is CERTIFIED pursuant to the Fair Labor Standards Act,

   29 U.S.C. § 216(b), for the sole purpose of settlement.

3. The Court APPROVES the proposed form of the Settlement Notice and method of

   distribution as the best notice practicable under the circumstances.

4. The Court DIRECTS that the Gross Settlement Amount be distributed in accordance

   with the terms of this Settlement Agreement.

5. The Court APPROVES the Parties’ request that the docket remain open so that Check

   Opt-in Forms may be filed on the docket by Class Counsel on behalf of each

   Participating Collective Member, and further APPROVES the Parties’ proposed

   method of filing Check Opt-in Forms with the Court as fair, reasonable, and sufficient

   to constitute a consent to join the Lawsuit, as required by 29 U.S.C. § 216(b), on behalf

   of each Participating Collective Member.

6. The action is DISMISSED WITH PREJUDICE in its entirety in full and final

   discharge of any and all Participating Members’ Released Claims, including Named

   Plaintiff’s Released Claims.

7. The Court retains jurisdiction to interpret, implement, and enforce the terms of the

   Settlement Agreement and all orders and judgments entered in connection therewith.



                                  Signed: April 15, 2021




                                          2
  Case 3:19-cv-00669-DCK Document 27 Filed 04/16/21 Page 2 of 2
